



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bannon, 2012 ONCA 557

DATE: 20120824

DOCKET: C53861

Feldman, Sharpe and Ducharme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Glen Arthur Bannon

Appellant

Paul K. Burstein, for the appellant

Molly Flanagan, for the respondent

Heard: August 22, 2012

On appeal from the sentence imposed on June 9, 2011 by
    Justice Edward E. Gareau of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the trial judge that a conditional sentence could not
    satisfy the principles of sentencing in a case where the appellant, a Chief of
    Police, committed fraudulent actions in his office from which he benefited
    financially over a number of years. The trial judge took into account the
Gladue
report and the
Gladue
factors applicable to the appellant. He stated
    that he reduced the length of the sentence he would otherwise have imposed
    because of the
Gladue
factors and the appellants history growing up.
    This court was concerned about the medical problems faced by the appellant but
    we have been advised by counsel that there are two provincial institutions that
    can accommodate his need for dialysis in a sterile environment. The parity principle
    is not applicable in these circumstances as the appellant was a public official,
    while the car dealer was not, and consequently the appellants misconduct was
    more serious.

[2]

Leave to appeal sentence is granted but the appeal is dismissed.


